DETAILED ACTION
Status of the Claims
	Claims 95-104 and 106-114 are pending in the instant application. Claims 102, 104, 109 and 112 have been withdrawn based upon Restriction/Election as discussed below. Claims 95-101, 103, 106-108, 110-111, 113 and 114 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant’s election of the following species in the reply filed 01/18/2022: (a) a species of (i) silica-based mineral or a silicate-based mineral with specificity to (ii) a synthetic or natural species, and (iii) a species of the elected silica-based mineral is a (a)(i) a silica-based mineral which is (a)(ii) natural (a)(iii) diatomaceous earth, is acknowledged. Applicants have indicated that claim 105 reciting a binder has been canceled mooting election of species (b). Applicants have elected a personal care product for species (c) where the instant specification gives deodorant as an example of a personal care product (instant claims 110 and 111).

The requirement is still deemed proper and is therefore made FINAL.
	Claims 102, 104, 109 and 112 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/18/2022.
Priority
	The U.S. effective filing date has been determined to be 11/10/2015, the
filing date of the foreign priority document EPO 15306790.5.
Information Disclosure Statement
	The information disclosure statement(s) submitted on 05/27/2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections
	Claim 95 is objected to because of the following informalities:  Claim 95 recites “silicate-based mineral mineral” in lines 4-5, where the double inclusion of .  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 114 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 114 is rejected as being indefinite because the claim recites “an L whiteness equal to or greater than about 80.” in line 7, however the variable “L” is undefined in the claim. Therefore it is unclear what exactly the variably “L” should be considered in the context of the claim. 
	The instant specification discloses that “In one embodiment, the method for determining the colour of the products of this application uses Hunter scale L, a, b colour data collected on a Spectro/plus Spectrophotometer (Colour and Appearance Technology, inc., Princeton, New Jersey). The L value indicates the level of light or dark, the a-value indicates the level of redness or greenness, and the b-value indicates 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 96 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Applicant claims “A silica-based mineral or a silicate-based mineral […] [having] (a) has an organic acid and/or oil absorption capacity equal to or greater than about 140 g/100 g of the silica-based mineral or silicate based mineral” (instant claim 95, item a). And further claims “The silica-based mineral or silicate-based mineral of claim 95, wherein the silica-based or silicate-based mineral has an organic .
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 95-101, 103, 106-108, 110, 113 and 114 are rejected under 35 U.S.C. 103 as being unpatentable over RILEY (US 2014/0371061; published December, 2014) in view  DAVIS (US 2007/0181448; published August, 2007).
Applicants Claims
	Applicant claims a silica-based mineral or silicate-based mineral, wherein the silica-based mineral or silicate-based mineral: (a) has an organic acid and/or oil absorption capacity equal to or greater than about 140 g/100 g silica-based or silicate based mineral; and/or (b) is in the form of a free-flowing granulate; wherein the silica-based mineral or silicate-based mineral is not spray-dried (instant claim 95).
	Applicant claims a functional composition comprising a silica-based mineral or silicate-based mineral, wherein the silica-based mineral or silicate-based mineral: (a) has an organic acid and/or oil absorption capacity equal to or greater than about 140 g/100 g of the silica-based mineral or silicate-based mineral; and/or (b) is in the form of a free-flowing granulate; wherein the silica-based mineral or silicate based mineral is not spray dried (instant claim 108).
Claim interpretation:
	Specifically regarding the limitation “wherein the silica-based mineral or silicate-based mineral is not spray-dried.” MPEP §2113 makes clear that: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." And further that:  “The structure implied by the process steps should be considered when 
	In the instant case the examiner sees no structure implied by the proviso that the claimed product is not spray-dried, and given that the as-filed Application describes a spray-dried product having the claimed properties, it is clear that a spray dried product would have had the claimed properties.
	The term base flow energy (BFE)(instant claims 97-98, 100) is being interpreted as synonymous with basic flow energy (described by Goh et al.1, p. 135, §2.5.3) and Basic Flowability Energy (Freeman2, p. 33, col. 1, lines 7-13). 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            RILEY teaches a method of making a diatomaceous earth spray-dried granule including particles of diatomaceous earth and a binder, and the resulting granules may be substantially spherical granules, each having a shell including diatomaceous earth surrounding a hollow core (abstract) (instant claims 103, granular spray-dried diatomaceous earth product is typically obtained in the form of a free-flowing granulate ([0076]) (instant claims 95 & 108, "in the form of a free-flowing granulate.").
	RILEY teaches that “In accordance with a first aspect of the present invention, there is provided a silica- or silicate-based mineral that may be suitable for and/or intended for use in absorbing organic compounds such as organic acids and oil, and/or water. In certain embodiments of any aspect of the invention, the mineral is derived from a natural mineral.” ([0003] & [0045])(instant claim 101) including naturally derived diatomaceous earth ([0046])(instant claims 103 & 113).
	RILEY does to teach the base flow energy (or basic flow(ability) energy)(BFE) as recited in instant claims 97-98 and 100, however the RILEY describes substantially spherical granules composed of diatomaceous earth and a binder such as polyvinyl alcohol (PV-OH) in the range of 2-10 wt. % ([0051] to [0053]), including Example 3 which is a diatomaceous granule (d50 = 25.9) with a PV-OH binder at 3 wt. % ([0098], [0099]; Tables 1 & 2) (compare to instant Specification Table 1, reproduced below). Thus, given that product described by RILEY is the same as those of the instantly claimed invention, the properties would have also been the same (MPEP §2112).
	Similarly, RILEY does not describe organic acid and/or oil absorption capacity as recited (in the alternative) in instant claims 95-96, and 108; or the water 

    PNG
    media_image1.png
    313
    735
    media_image1.png
    Greyscale

(p. 54, Table 1). Thus, the organic acid and/or oil absorption capacity and the water absorption capacity would have been same as in the instantly rejected claims (MPEP §2112).
	Similarly, color property (Hunter scale) L whiteness equal to or greater than about 80, the instant specification describes diatomaceous earth (DE) as having an L value of 94.75 (Table 7), the diatomaceous earth granule of RILEY includes 3 wt. % of PV-OH (Mowail 4-88, MW ~ 31,000) which is described by Sigma-Aldrich Specification Sheet as a white to faint yellow to faint beige product. The instant specification describes “The L value indicates the level of light or dark” (p. 61, line 5). The diatomaceous earth granule of RILEY would have more likely than not had a (Hunter scale) L whiteness equal to or greater than about 80 because the instant 
 
    PNG
    media_image2.png
    179
    743
    media_image2.png
    Greyscale

(p. 60), none of which has a (Hunter scale) L whiteness lower than 80 (Table 7) (instant claim 114, “an L whiteness equal to or greater than about 80.”).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of RILEY is that
RILEY does not expressly teach the functional composition is a personal care
composition such as a deodorant.
	DAVIS teaches a container for sanitizing an article including a case defining a central void sized to accommodate at least a portion of the article, a receptacle in fluid communication with the central void, and a granular, antiseptic media disposed 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a diatomaceous earth granule using a spray-drying technique, as suggested by RILEY, in order to produce a free-flowing, and thus more easily handled, diatomaceous earth product, and to utilize the diatomaceous earth granule in a personal care article (i.e. composition) such as a container for sanitizing a toothbrush, as suggested by DAVIS, as the diatomaceous earth granule can be used for adsorption and subsequent out-gassing of an antiseptic such as thymol and/or a fragrance such as an essential oil.	
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 95-101, 103, 106-108, 110-111, 113 and 114 are rejected under 35 U.S.C. 103 as being unpatentable over RILEY (US 2014/0371061; published December, 2014) in view  LIU (US 2015/0050227; published February, 2015)3.
Applicants Claims
		Applicants claims are discussed above.
Determination of the scope 
and content of the prior art (MPEP 2141.01)

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of RILEY is that
RILEY does not expressly teach the functional composition is a personal care
composition such as a deodorant.
	LIU teaches compositions for the reduction of perspiration such as deodorant personal care compositions (see whole document). LIU teaches that adsorbents can act as deodorants because of an ability to absorb malodorous chemicals, and examples of absorbents include diatomaceous earth, among others ([0078]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a diatomaceous earth granule using a spray-drying technique, as suggested by RILEY, in order to produce a free-flowing, and thus more easily handled, diatomaceous earth product, and to produce a deodorant personal care composition using the diatomaceous earth 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because RILEY teaches how to make a DE granules and it would have required no more than an ordinary level of skill in the art to combine the DE granules of RILEY with a personal care product such as a deodorant. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TRADEMAN (U.S. 3,886,286) is cited as disclosing a free-flowing granular pesticide including a granular inert carrier such as diatomaceous earth (see whole document, particularly the abstract and claim 4); QUIMBY (U.S. 5,358,863) is cited as disclosing free-flowing granules of encapsulated living .
	Claims 95-101, 102-103, 106-108, 110-111, 113 and 114 are pending and have been examined on the merits. Claim 95 is objected; Claim 114 is rejected under 35 U.S.C. 112(b); claim 96 rejected under 35 U.S.C. 112(d); and claims 95-101, 102-103, 106-108, 110-111, 113 and 114 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IVAN A GREENE/Examiner, Art Unit 1619                   



/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Goh et al.; “Comparative evaluation of powder flow parameters with reference to particle size and shape,” 2018, ELSEVIER; International Journal of Pharmaceutics, Vol. 547, pp. 133-141.
        2 Freeman, Reg; “Measuring the flow properties of consolidated, conditioned and aerated powders — A comparative study using a powder rheometer and a rotational shear cell,” 2007, ELSEVIER; Powder Technology, Vol. 174, pp. 25-33.
        3 With priority to 02-MAR-2012, the filing date of U.S. 61/606,165 and WO/2013/131107 published 06-SEPT-2013.